Title: To George Washington from James Manning, 29 August 1789
From: Manning, James
To: Washington, George



Sir
Providence, State of Rhode Island Augt 29th 1789

Prevented, for some days, by necessary attentions to the College, from coming forwards, with the bearer, Benjamin Bourne Esquire with whom I am charged in a joint commission by the Town of Providence, I beg leave to introduce to your Excellencys notice & attention my colleague, and the business with which he is charged; to introduce to Congress the unanimous petition of the Town of Providence, praying a speedy relief from the insupportable burthens imposed on thier Commerce, by thier being considered as Foreigners in the late Acts regulating the Tonage & collection of the Imports in the United States—All the Seaport Towns, of consideration, in this State, vizt Newport, Bristol, Warren & Barrington unite in this application.
We contemplate the day of our accession to the Federal Government, now, near at hand. At the election of the members of our lower house of Assembly, held on Tuesday last, we calculate on a decided Majority of Federalists chosen to represent us in the Assembly to meet in October next, when, we flatter ourselves, that a Convention will be called to adopt the Constitution. Any assistance towards obtaining this, to us, most interesting object, which your Excellency may please to lend, will confer a peculiar obligation on the Federalists of Rhode Island; and more especially on him, who with the most perfect consideration

has the Honour to be Your Excellency’s most humble and most obedient Servt

James Manning

